Citation Nr: 0416116	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-32 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the reduction in the disability evaluation for 
pigmented villonodular synovitis of the left hip status post 
partial resection with left extensor hallucis longus weakness 
from 100 percent to 60 percent effective June 4, 2002 was 
proper. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1985 to July 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The Board notes that the RO has characterized the issue as 
evaluation of service-connected pigmented villonodular 
synovitis, left hip, currently evaluated at 
60 percent, to include whether the rating decision dated in 
June 2002 was clearly and unmistakably erroneous in reducing 
the evaluation of the left hip disability from 100 percent to 
60 percent.  The Board wishes to clarify that the veteran is 
not seeking a disability rating greater than 60 percent but 
rather is appealing the reduction of the 100 percent 
disability rating; these are separate and distinct issues.  
In addition, it is emphasized that a claim of clear and 
unmistakable error is only valid in cases where the rating 
decision has become final.  See 38 C.F.R. § 3.105 (2003).  In 
this case, because the veteran perfected an appeal of the 
June 2002 rating decision, which therefore has not yet become 
final, there cannot also be a claim of clear and unmistakable 
error in that rating decision.  Accordingly, the Board finds 
that the issue on appeal is most appropriately stated as 
phrased above.   


REMAND

In a January 1989 rating decision, the RO granted service 
connection for pigmented villonodular synovitis of the left 
hip status post partial resection with left extensor hallucis 
longus weakness.  It assigned a pre-stabilization rating of 
100 percent under 38 C.F.R. § 4.71a, Diagnostic Code (Code) 
5020, synovitis, effective from July 6, 1988.  See 38 C.F.R. 
§ 4.28 (2003) (prestabilization ratings).   

In April 1989, the veteran underwent a routine future VA 
examination for his disability.  The June 1989 rating 
decision continued the 100 percent disability rating, 
amending the diagnostic code to 38 C.F.R. § 4.71a, Code 5012, 
malignant new growths of the bones.  Following additional 
routine VA examinations, the RO again continued the 100 
percent rating for the left hip disability, without any noted 
change in diagnostic code, in August 1990 and June 1992 
rating decisions.     

In a June 2002 rating decision, the RO determined that the 
prior evaluation of 
100 percent for the left hip disability based on application 
of Code 5012 should not have been continued without 
scheduling a routine future examination.  It explained that, 
under Code 5012, a 100 rating was not warranted absent 
evidence of malignancy.  In such cases, the disability is to 
be rated based on residuals.  Reviewing the evidence of 
record, the RO found no evidence to support the 
100 percent rating under Code 5012.  It therefore concluded 
that the continuation of the 100 percent schedular rating for 
the left hip under Code 5012 in the August 1990 and June 1992 
rating decisions was clearly and unmistakably erroneous.  It 
reduced the schedular rating for the left hip disability from 
100 percent to 
60 percent under 38 C.F.R. § 4.71a, Code 5255, impairment of 
the femur, effective June 4, 2002.  However, also effective 
June 4, 2002, the RO assigned a total disability rating based 
on individual employability due to service-connected 
disability (TDIU).  Therefore, the veteran has remained rated 
and paid at the 
100 percent rate since July 1988.  The veteran perfected an 
appeal of this decision.  

Code 5012 provides for a 100 percent rating for malignant new 
growths of the bones.  The Note to Code 5012 specifies that 
the 100 percent rating will be continued for one year 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure.  At this point, 
if there has been no 
local recurrence or metastases, the rating will be made on 
residuals.  Therefore, by operation of the regulatory 
language, a 100 percent rating can be assigned under Code 
5012 only under specific circumstances and only for specific 
periods of time.  

In the June 2002 rating decision, the RO determined that the 
circumstances under which a 100 percent rating under Code 
5012 may be assigned did not exist.  Therefore, pursuant to 
the Note to Code 5012, it undertook to rate the service-
connected left hip disability based on its residuals.  
However, according to a review of the June 2002 rating 
decision, the RO did so without affording the veteran a 
current examination to determine the nature and severity of 
those residuals, if any.  In fact, the rating decision does 
not cite any medical evidence at all in support of the 
conclusion that the veteran was entitled to no more than a 60 
percent rating under Code 5255, or any other potentially 
applicable diagnostic code.  Accordingly, the Board finds 
that the case must be remanded so that the RO can arrange for 
the necessary examination to ensure proper evaluation of the 
veteran's disability. 

In addition, the Board notes that the report of the December 
2001 VA examination for purposes of an aid and attendance 
evaluation refers to an appointment in orthopedics the 
veteran had later the same day.  The examiner states that the 
orthopedic surgeon will be able to provide additional 
comments on the veteran's service-connected hip disability.  
There is no record or report of this orthopedic evaluation in 
the claims folder.  On remand, the RO should determine 
whether there is in fact a record associated with this 
appointment, and if so, obtain it and associate it with the 
claims folder.  See 38 U.S.C.A. § 5103A(c)(2) (West 2002) 
(VA's duty to assist includes obtaining records of relevant 
VA medical treatment); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is charged with constructive knowledge of evidence 
generated by VA). 
   
Accordingly, the case is REMANDED for the following action:

1.  The RO should determine whether there 
is a record of the December 2001 VA 
orthopedic evaluation mentioned in the 
December 2001 VA examination for purposes 
of an aid and attendance evaluation.  If 
such a record exists, the RO should 
obtain it and associate it with the 
claims folder.  All attempts to locate 
and secure this evidence, including 
negative responses, must be documented in 
the claims folder.

2.  The RO should arrange for the veteran 
to be scheduled for a VA orthopedic 
examination to assess the severity of any 
residuals of the service-connected 
pigmented villonodular synovitis of the 
left hip status post partial resection 
with left extensor hallucis longus 
weakness.  The claims folder must be made 
available to the examiner for review for 
the examination and the examination 
report must state whether such review was 
accomplished.  All indicated tests and 
studies should be conducted as deemed 
necessary by the examiner.  

The examiner is asked to identify and 
describe any current symptoms and 
findings on physical examination related 
to the service-connected pigmented 
villonodular synovitis of the left hip 
status post partial resection with left 
extensor hallucis longus weakness, to 
include range of motion and the presence 
or absence of nonunion of the femur with 
loose motion, false joint, or flail 
joint.  The report should also describe 
any functional loss associated with the 
left hip disability due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal, as set 
forth above.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


